Citation Nr: 1744686	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 1, 2013 and in excess of 20 percent from February 1, 2014 for residuals of a remote history of nonunion fracture of left proximal clavicle (hereinafter "left shoulder disability"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction currently resides at the RO in St. Petersburgh, Florida. 

In September 2014, the RO awarded a temporary rating of 100 percent from October 1, 2013 through January 31, 2014 for the Veteran's left shoulder disability based on surgical or other treatment necessitating convalescence.  See September 2014 Rating Decision.  Accordingly, as the Veteran received the maximum rating during this timeframe, any claim of entitlement to a higher rating during that time period is moot and need not be further adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In December 2014, the Board remanded this matter for an updated VA shoulder examination.  Such examination was conducted in March 2015.  Nevertheless, in spite of the RO's efforts, the Board finds the March 2015 VA examination inadequate for rating purposes.  In pertinent part, the examiner noted that flexion, abduction, and external and internal rotation of the left shoulder resulted in pain with motion and limitation of motion.  However, the examiner did not indicate to what extent there was additional range of motion loss (in degrees) due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) & Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (indicating an examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, or flare-ups is inadequate for rating purposes).  In addition, the prior VA examination did not provide sufficient evidence in active-passive, and weight-bearing and nonweight-bearing, range of motion testing.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Therefore, on remand a new VA examination is to be conducted consistent with the directives herein. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the records development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of a remote history of nonunion fracture of left proximal clavicle.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, and all findings must be fully reported.  With regard to the range of motion testing of the Veteran's left shoulder in particular, the examiner should:

a)  address any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. [If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.] 

c)  test the range of motion of the Veteran's left shoulder in active and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the increased rating claim on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

